 Case 2:21-cv-02667-JFW-JC Document 3 Filed 03/26/21 Page 1 of 3 Page ID #:27




                       EXHIBIT B
 DEFENDANTS VANTAGE TRAVEL SERVICE, INC. AND INSPERITY PEO
SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION FROM STATE COURT
  TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1332, 1441, AND 1446
                       Case 2:21-cv-02667-JFW-JC Document 3 Filed 03/26/21 Page 2 of 3 Page ID #:28
Electronically FILED by Superior Court of California, County of Los Angeles on 03/04/2021 11:58 AM Sherri R. Carter, Executive Officer/Clerk of Court, by E. Gregg,Deputy Clerk

             ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State, Bar number, and address):                                                            FOR COURT USE ONLY
             ROSS & MORRISON
             315 S. BEVERLY DR., STE. 410
             BEVERLY HILLS, CA 90212
                        TELEPHONE NO.: 310-285-0391                     FAX NO. (Optional):
             E-MAIL ADDRESS (Optional):
                 ATTORNEY FOR (Name): LAURA GOLDENBERG

             SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                     STREET ADDRESS:            111 North Hill Street
                     MAILING ADDRESS:           111 North Hill Street
                    CITY AND ZIP CODE:          Los Angeles 90012
                         BRANCH NAME:           Central District, Stanley Mosk Courthouse

                 PLAINTIFF/PETITIONER: LAURA GOLDENBERG                                                                        CASE NUMBER:


           DEFENDANT/RESPONDENT: VANTAGE TRAVEL SERVICES, INC.; INSPERITY, INC.; DOES 1-100                                                         21STCV05726
                                                                                                                               Ref. No. or File No.:
                                                PROOF OF SERVICE OF SUMMONS                                                                            Goldenberg

          1. At the time of service I was at least 18 years of age and not a party to this action.




                                                                                                                                                                                                       BY FAX
          2. I served copies of (specify documents):
             SUMMONS; COMPLAINT

          3. a. Party served (specify name of party as shown on documents served):
                       VANTAGE TRAVEL SERVICES, INC.

              b.    DX          Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                                item 5b whom substituted service was made) (specify name and relationship to the party named in item 3a ):
                                NATIONAL REGISTERED AGENT, INC., REGISTERED AGENT

          4. Address where the party was served:
                       818 W 7TH ST, STE 930, LOS ANGELES, CA 90017-3476

          5. I served the party (check proper box)
             a. X   D   by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
                        service of process for the party (1) on (date): 02/24/2021 at (time): 10:44 AM

              b.    D           by substituted service. On (date):                     at (time):                  I left the documents listed in item 2 with
                                or in the presence of (name and title or relationship to person indicated in item 3):

                                (1)   D           (business) a person at least 18 years of age apparently in charge at the office or usual place of business of
                                                  the person to be served. I informed him or her of the general nature of the papers.

                                (2)   D           (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place
                                                  of abode of the party. I informed him or her of the general nature of the papers.

                                (3)   D           (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                                  address of the person to be served, other than a United States Postal Service post office box. I informed him
                                                  or her of the general nature of the papers.

                                (4)   D           I thereafter caused to be mailed (by first class, postage prepaid) copies of the documents to the person to be
                                                  served at the place where the copies were left (Code Civ. Proc § 415.20). Documents were mailed
                                                  on (date):             from (city):                          or      a declaration of mailing is attached.
                                                                                                                        D
                                (5)   D           I attach a declaration of diligence stating actions taken first to attempt personal service.




                                                                                                                                                                                        Page 1 of 2
          Form Adopted for Mandatory Use                                                                                                                           Code of Civil Procedure. § 417.10
          Judicial Council of California POS-
          010 [Rev. January 1, 2007]                                      PROOF OF SERVICE OF SUMMONS                                                          Tracking #: 0065594558

                        REF: Goldenberg                                                                                                  1111111 11111 111111111111111 IIIII IIIII IIIII IIIII IIIII IIII IIII
            Case 2:21-cv-02667-JFW-JC Document 3 Filed 03/26/21 Page 3 of 3 Page ID #:29
      PLAINTIFF/PETITIONER: LAURA GOLDENBERG                                                            CASE NUMBER:

DEFENDANT/RESPONDENT: VANTAGE TRAVEL SERVICES, INC.; INSPERITY, INC.; DOES 1-                                               21STCV05726
                      100


     c.   D          by mail and acknowledgement of receipt of service. I mailed the documents listed in item 2 to the party, to the
                     address shown in item 4, by first-class mail, postage prepaid,

                     (1) on (date):                                             (2) from (city):
                     (3)   D          with two copies of the Notice and Acknowledgement of Receipt and a postage-paid return envelope
                                      addressed to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30)
                     (4)   D          to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40)

     d.   D          by other means (specify means of service and authorizing code section):

          D          Additional page describing service is attached.

6. The “Notice to the Person Served” (on the summons) was completed as follows:
     a.   D          as an individual defendant.

     b.   D          as the person sued under the fictitious name of (specify):

     c.   D          as occupant.

     d.   DX         On behalf of (specify) VANTAGE TRAVEL SERVICES, INC. c/o NATIONAL REGISTERED AGENT, INC.,
                     under the following Code of Civil Procedure section:

                                 DX      416.10 (corporation)                              D       415.95 (business organization, form unknown)

                                 D       416.20 (defunct corporation)                      D       416.60 (minor)

                                 D       416.30 (joint stock company/association)          D       416.70 (ward or conservatee)

                                 D       416.40 (association or partnership)               D       416.90 (authorized person)

                                 D       416.50 (public entity)                            D       415.46 (occupant)

                                                                                           D       other:
7. Person who served papers
     a.   Name:                             Angelica Dawn Lagano
     b.   Address:                          316 W 2nd St. 3rd Floor Los Angeles, CA 90012
     c.   Telephone number:                 213-621-9999
     d.   The fee for service was:          $ 67.00
     e.   I am:

          (1) D            not a registered California process server.




                                                                                                                                                                               BY FAX
          (2) D            exempt from registration under Business and Professions Code section 22350(b).
              X
          (3) D            registered California process server:
                           (i)   D      owner     DX    employee     D     independent contractor.     For:                    ABC Legal Services, LLC
                           (ii) DX      Registration No.: 1788                                         Registration #: 6779
                                 X
                           (iii) D      County:            San Bernardino                              County:                 Los Angeles

8.   DX         I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
                or
9.   D          I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date: ______________
      02/24/2021


                           Angelica Dawn Lagano
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                                  (SIGNATURE)




POS-010 [Rev. January 1, 2007]                                                                                                                                        Page 2 of 2

                                                          PROOF OF SERVICE OF SUMMONS                                                  Tracking #: 0065594558
            REF: Goldenberg
                                                                                                                 Illllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
